Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 3/24/2020 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “SERVER AND NON-TRANSITORY COMPUTER-READABLE MEDIUM STORING COMPUTER-READABLE INSTRUCTIONS FOR SERVER” [Closest Prior Art: Kawai (US-2012/0148267): Abstract, Figs 7, 29, par 0086-0092, 0134, 0141-0152, 0181-0186, 0206-0216, 0307, 0330-0333, 0711; Haines et al. (US-2002/0072998): Fig 5B, par 0078; Sato (US-2019/0094782): Figs 14, 17A, 20, par 0161-0174; Hadano (US-2008/0267642): Fig 14, par 0135-0138, 0143-0144; Morihara (US-6,347,199): col 7, line 66-38, col 10, line 58-col 11, line 28; Tomono (US-2017/0090830): Fig 4, par 0065].
Kawai in view of Haines, Sato, Hadano, Morihara, Tomono and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “A server comprising: a processor; and a storage storing computer-readable instructions therein, wherein the computer-readable instructions, when executed by the processor, cause the server to: from each of N devices (the N being an integer of 2 or larger) which are capable of having a same consumable article mounted thereon, receive device identification information identifying the device and consumable article information related to a consumable article currently mounted on the device; in a case where N pieces of the device identification information and N pieces of the consumable article information are received from the N devices, store each of the N pieces of the device identification information in association with the consumable article information received with the device identification information in a memory; in a case where N1 pieces of the consumable article information (the N1 being an integer satisfying 2≤N1≤N) among the N pieces of the consumable article information in the memory satisfy a predetermined consumable article exchange condition, execute a shipping process for shipping N1 consumable articles to a user of the N devices; after the shipping process has been executed, select first device identification information from among N2 pieces of the device identification information (the N2 being an integer satisfying 2≤N2≤N1) by using N2 pieces of the consumable article information among the N1 pieces of the consumable article information, the N2 pieces of the device identification information being in association with the N2 pieces of the consumable article information, and the first device identification information identifying a first device of which consumable article is to be exchanged first among N2 devices; and send a first notification execution request to an external device, the first notification execution request being for causing the external device to execute a first notification process, and the first notification process being for notifying the user that the consumable article of the first device identified by the first device identification information is to be exchanged” as recited in independent claim 1 [similar limitations in program claim 11].
Dependent claims 2-10 are allowed for being dependent on allowable independent claim 1.
Therefore, claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677